A pabty is competent to prove the absence from the state of a witness whose testimony has been taken conditionally.
An account of sales transmitted by a factor or commission merchant to his principal, if not returned or objected to within a reasonable time, is competent evidence against the party receiving it, in an action by the factor to recover a balance of advances and commissions beyond the proceeds of the sales. What is a reasonable time for the examination of such account depends upon the usual course of business, and the particular circumstances of each case.
The price of produce in a particular market cannot be proved by a witness residing at a distance from that market, and who derives his knowledge from an examination of the prices current published in the newspapers.